Citation Nr: 0718374	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-10 833A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
Fee Processing Center (FPC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment/reimbursement of the cost of 
unauthorized medical expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 2004, November 2004, December 2004, February 
2005, March 2005, and September 2005 determinations in which 
the VAMC/FPC denied the veteran's claims for payment of the 
cost of unauthorized medical expenses.  The veteran and his 
representative filed a notice of disagreement (NOD) in April 
2005 and in January 2006.  The VAMC/FPC issued a statement of 
the case (SOC) in February 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2006.


FINDING OF FACT

On May 16, 2007, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York notified the Board 
that the appellant died on March [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


